DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The previous 112 and 103 rejections over Desbuquois have been withdrawn in light of the claim amendments and the Declaration filed Nov. 6, 2020. 
The closest prior art is Desbuquois. Desbuquois teaches a bread improver comprising an enzyme composition. Desbuquois, however, fails to teach the specific combination of the claimed enzymes in the claimed amounts, wherein no other enzymes are present. Applicant provided data in the Declaration filed Nov. 6, 2020 showing that the specific combination of the claimed enzymes in the claimed amounts produces new and unexpected results, which was found persuasive as it was not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Claims 1, 9-10, 12-15, 17-21 and 23-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE A COX/Primary Examiner, Art Unit 1791